[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Denslow, Slip Opinion No. 2017-Ohio-1429.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-1429
                      DISCIPLINARY COUNSEL v. DENSLOW.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Disciplinary Counsel v. Denslow, Slip Opinion No.
                                   2017-Ohio-1429.]
    (No. 2016-1487—Submitted February 8, 2017—Decided April 20, 2017.)
Attorneys—Misconduct—Failing to act with reasonable diligence in representing
        a client—Conditionally stayed six-month suspension.
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-014.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Jeremiah Justin Denslow, of Waynesville, Ohio,
Attorney Registration No. 0074784, was admitted to the practice of law in Ohio in
2002. In April 2016, relator, disciplinary counsel, charged him with professional
misconduct for neglecting a single client matter.
                             SUPREME COURT OF OHIO




       {¶ 2} The Board of Professional Conduct considered the case on the parties’
consent-to-discipline agreement.     See Gov.Bar R. V(16).       In the agreement,
Denslow admitted that despite receiving $5,000 for appellate representation in a
child-custody matter, he failed to file his client’s notice of appeal, which deprived
her of the ability to exercise her appellate rights. Denslow’s former law firm later
refunded his client’s money, and Denslow acknowledged that his “lack of action
was a serious error.” The parties stipulated that he violated Prof.Cond.R. 1.3
(requiring a lawyer to act with reasonable diligence in representing a client).
       {¶ 3} The parties also stipulated that in mitigation, Denslow has no prior
discipline, lacked a dishonest or selfish motive, and cooperated in the disciplinary
proceedings. See Gov.Bar R. V(13)(C)(1), (2), and (4). In addition, the parties
recognized that after committing the misconduct, he entered into a four-year
contract with the Ohio Lawyers Assistance Program (“OLAP”) for drug- and
alcohol-related issues and took a temporary leave from the practice of law to focus
on his recovery. The parties submitted a letter from Denslow’s counselor, a
chemical-dependency therapist, who diagnosed him with substance-use disorders,
determined that his substance abuse had affected his professional duties, described
his successful and ongoing treatment, and concluded that he is able to return to the
competent, ethical professional practice of law as long as he continues participating
in Alcoholics Anonymous (“AA”). See Gov.Bar R. V(13)(C)(7). The parties
agreed to the existence of one aggravating factor—that Denslow’s misconduct
harmed his client. See Gov.Bar R. V(13)(B)(8). As a sanction, they jointly
recommended that Denslow serve a six-month suspension, stayed in its entirety on
conditions, including his continued compliance with his OLAP contract and his
counselor’s treatment recommendations.
       {¶ 4} The board found that the consent-to-discipline agreement conforms to
the requirements of Gov.Bar R. V(16), and it recommends that we adopt the
agreement. To support the recommended sanction, the board cited two cases:




                                          2
                                January Term, 2017




Dayton Bar Assn. v. Hooks, 139 Ohio St.3d 462, 2014-Ohio-2596, 12 N.E.3d 1212,
and Disciplinary Counsel v. Shuler, 129 Ohio St.3d 509, 2011-Ohio-4198, 954
N.E.2d 593. In Hooks, an attorney neglected a single client’s custody matter, and
in Shuler, an attorney neglected matters regarding two clients and failed to
cooperate in the ensuing disciplinary investigations. Only one aggravating factor
was present in Hooks—that the attorney had committed multiple offenses—and
none was present in Shuler. In mitigation, neither attorney had prior discipline, nor
did they act with a dishonest or selfish motive. In both cases, we suspended the
attorneys for six months but stayed the suspensions on OLAP-related and other
conditions. Hooks at ¶ 18; Shuler at ¶ 14.
       {¶ 5} Upon our review of the record, we agree that Denslow violated
Prof.Cond.R. 1.3 and that Hooks and Shuler are applicable precedents. We note,
however, that we suspended Denslow’s license for about three weeks in 2015
because he failed to timely register as an attorney for the 2015-2017 biennium. See
In re Attorney Registration Suspension of Denslow, 143 Ohio St.3d 1509, 2015-
Ohio-4567, 39 N.E.3d 1277, and In re Reinstatement of Denslow, 144 Ohio St.3d
1432, 2015-Ohio-5363, 42 N.E.3d 766. Although a brief attorney-registration
suspension may not weigh heavily against an attorney, “[a]n attorney’s suspension
for failure to comply with attorney-registration requirements is prior discipline and
therefore is an aggravating factor.” Disciplinary Counsel v. Anthony, 138 Ohio
St.3d 129, 2013-Ohio-5502, 4 N.E.3d 1006, ¶ 11; see Gov.Bar R. V(13)(B)(1). We
therefore disagree with the parties’ stipulation that Denslow has no prior discipline
for purposes of Gov.Bar R. V(13)(C)(1). Nonetheless, because “[a] six-month
suspension stayed on the condition of compliance with an OLAP contract is an
appropriate sanction for a lawyer who has neglected client matters,” Shuler at ¶ 13,
we agree with the parties’ and the board’s recommended sanction in this case.
Accordingly, we accept the balance of the parties’ consent-to-discipline agreement.




                                         3
                              SUPREME COURT OF OHIO




        {¶ 6} Jeremiah Justin Denslow is hereby suspended from the practice of law
for six months, all stayed on the conditions that he (1) remain in compliance with
his four-year OLAP contract entered into on August 5, 2015, (2) follow the
treatment recommendations of his counselor regarding his participation in AA, and
(3) engage in no further misconduct. If Denslow fails to comply with the conditions
of the stay, the stay will be lifted, and he will serve the entire six-month suspension.
Costs are taxed to Denslow.
                                                               Judgment accordingly.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                _________________
        Scott J. Drexel, Disciplinary Counsel, and Michelle R. Bowman, Assistant
Disciplinary Counsel, for relator.
        Jeremiah Justin Denslow, pro se.
                                _________________




                                           4